24 F.3d 243NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES OF AMERICA, Appellee,v.Clinton TEAGUE, Appellant.
No. 94-1293.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 13, 1994.Filed:  May 25, 1994.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Clinton Teague was tried by jury and was convicted of armed robbery of a credit union, a violation of 18 U.S.C. Sec. 2113(a) and (d), and of the use of a firearm during the commission of the robbery, a violation of 18 U.S.C. Sec. 924(c)(1).  The District Court1 sentenced him to 144 months on the armed robbery count and to sixty months on the firearm count, the terms to be served consecutively.  Teague appeals.  We affirm.


2
For reversal of his conviction, Teague argues that the District Court abused its discretion by refusing to allow him to present evidence of his proffered defense of duress to the jury.  The court found that the proffered evidence failed as a matter of law to make a submissible case of duress and therefore declined to allow its admission.  Attacking his sentence, Teague argues that the court erred when it applied a one-level increase in his base offense level under U.S.S.G. Sec. 2B3.1(b)(6)(B).  The court found that the loss resulting from the robbery exceeded $10,000 by including losses incurred during Teague's attempt to escape from the scene of the robbery.


3
Having carefully considered the issues presented, we conclude that the challenged rulings of the District Court are based on findings of fact that are not clearly erroneous, that no error of law appears, and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief United States District Judge for the Northern District of Iowa